Case 2:11-cv-09916-SJO-SS Document 178 Filed 08/19/21 Page 1 of 1 Page ID #:2751




                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          AUG 19 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
  CHARLES NICHOLS,                                No.   14-55873

                  Plaintiff-Appellant,            D.C. No.
                                                  2:11-cv-09916-SJO-SS
   v.                                             Central District of California,
                                                  Los Angeles
  GAVIN NEWSOM, in his official capacity
  as Governor of California; XAVIER               ORDER
  BECERRA, Attorney General in his official
  capacity as Attorney General of California,

                  Defendants-Appellees.

  Before: BERZON and BYBEE, Circuit Judges, and GLEASON,* District Judge.

        Submission of this case remains vacated pending a decision by the Supreme

  Court on the petition for a writ of certiorari in Young v. Hawai’i, No. 20-1639.




        *
                The Honorable Sharon L. Gleason, United States District Judge for
  the District of Alaska, sitting by designation.
